UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4955


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

JOSE JOAQUIN MORALES,

                        Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, Senior District Judge.
(1:12-cr-00480-RWT-1)


Submitted:   October 31, 2014              Decided:   November 12, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan S. Zucker, LAW OFFICE OF JONATHAN ZUCKER, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Sandra Wilkinson, Martin J. Clarke, Assistant United States
Attorneys, Katherine Mcfee, Student Law Clerk, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal jury convicted Jose Joaquin Morales of using

a facility of interstate commerce to facilitate a murder for

hire, in violation of 18 U.S.C. § 1958(a) (2012).                         The district

court    sentenced       Morales    to     life      imprisonment.          Morales    now

appeals.    Finding no error, we affirm.

            Morales      first     argues       on   appeal    that     the    Government

violated a proffer agreement by introducing at trial statements

he made to a Bureau of Prisons (“BOP”) employee.                               We review

evidentiary rulings for abuse of discretion and review de novo

the question of whether a proffer agreement remains in effect.

United States v. Gillion, 704 F.3d 284, 292 (4th Cir. 2012).                           We

interpret        proffer     agreements           based       on    their      language,

“examin[ing       the]     express       terms       to   determine       whether      the

defendant is in breach.”             Id.     We have thoroughly reviewed the

record and conclude that district court did not err in admitting

Morales’ statements at trial.

            Morales next argues that the district court erred in

refusing to strike the testimony of the BOP employee because he

had destroyed his rough notes of his interview with Morales that

were later incorporated into another government agent’s report.

“The    Jencks    Act    requires    the     [g]overnment          to   turn    over   any

statement of a witness in its possession once the witness has

testified on direct examination, provided the statement relates

                                            2
to the testimony of the witness.”                United States v. Bros. Const.

Co.,   219 F.3d 300,     316    (4th       Cir.   2000)    (citing      18   U.S.C.

§ 3500(b)    (2012)).        “The    term       ‘statement’      in    § 3500(b)    is

defined by statute to include, among other things, ‘a written

statement made by said witness and signed or otherwise adopted

or approved by him.’”          United States v. Smith, 31 F.3d 1294,

1301 (4th Cir. 1994) (quoting 18 U.S.C. § 3500(e)(1) (2012)).

             “Jencks Act violations constitute harmless error when

they result in no prejudice to the defense.”                     United States v.

Schell, 775 F.2d 559, 567 (4th Cir. 1985).                    We review a district

court’s ruling on a Jencks Act motion to determine whether it

was clearly erroneous, United States v. Roseboro, 87 F.3d 642,

645 (4th Cir. 1996), and we conclude that the district court did

not    clearly   err    in   denying       Morales’     motion        to   strike   the

testimony.

             Morales also argues that several comments made by the

prosecutor during closing arguments were improper and rendered

the trial unfair.        Morales preserved his challenge to one such

comment by raising it in the district court, and we review this

claim de novo.      See United States v. Collins, 415 F.3d 304, 307

(4th Cir. 2005).        We review the comments that Morales did not

raise below for plain error.               See United States v. Mitchell, 1
F.3d 235, 239 (4th Cir. 1993).                   To demonstrate plain error,

Morales must show that (1) the district court erred, (2) the

                                           3
error    was       plain,   and    (3)    the   error     affected       his   substantial

rights.        Henderson      v.    United      States,       133   S.   Ct.   1121,   1126

(2013).

               A      prosecutor’s        improper       remarks         during     closing

argument       will      mandate   retrial      only    if    they   “so    infected    the

trial    with       unfairness     as    to    make    the    resulting     conviction      a

denial of due process.”                  Id. at 240 (internal quotation marks

omitted).           We   consider    six      factors    in    determining        whether   a

prosecutor’s arguments were so prejudicial as to have deprived

the defendant of a fair trial, including:

     (1) whether the government’s remarks misl[ed] the
     jury, (2) whether they were extensive, (3) the
     strength of the evidence supporting conviction absent
     the comments, (4) whether the government deliberately
     made the comments to mislead the jury, (5) whether the
     defendant invited the comments, and (6) the presence
     of a curative instruction.

United States v. Chong Lam, 677 F.3d 190, 197 (4th Cir. 2012).

We have thoroughly reviewed the record and the relevant legal

authorities and conclude that Morales has failed to demonstrate

that any improper remarks rendered the trial unfair. *

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and



     *
       Morales also argues that the cumulative errors require
reversal of his conviction.  As we conclude he has failed to
demonstrate that the district court erred, we reject this
argument.



                                                4
legal   contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                 AFFIRMED




                                   5